DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 October 2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. New claim 21 recites the limitation “wherein the extrusion die controls a rotation speed of the twin screw device.” However, no support is found in the original written description of the invention for this newly introduced claim limitation. Although the original specification provides an exemplary embodiment wherein a rotation speed of the rotating screws of the twin screw device can be increased upon opening of a valve coupled to the extrusion die (see paragraphs [0026]; [0033]; and [0042]), no support is found in the specification for the newly introduced claim limitation wherein the extrusion die controls a rotation speed of the twin screw device as claimed in claim 21. Thus, the limitation in claim 21 is a new matter which was not described in the specification in such a way as to reasonably convey to one skilled in the art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation “wherein the extrusion die controls a rotation speed of the twin screw device,” which renders the claim indefinite because it is unclear as to how the extrusion die controls a rotation speed of the twin screw device. Claim 7 upon which claim 21 depends merely specifies that an extrusion die is disposed at an outlet of the twin screw device. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 9, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Court et al. (US 2012/0111714) in view of Busenbecker (US 2015/0352770) and Couch et al. (US 2010/0224534).
Regarding claims 7 and 9, the reference Court et al. discloses a system suitable for forming high carbon-containing coal tar pitch from raw coal, the system comprising a twin screw device (21) (see paras. [0017]; [0033]; [0045]; [0164]; Fig. 1). The reference Court et al., however, does not specifically disclose wherein the twin screw device comprises co-rotating screws including catalyst metals that retain catalytic activity when sulfided. The reference Busenbecker discloses a twin screw device with co-rotating screws (see paras. [0002]; [0003]; [0025]), wherein the co-rotating screws are formed of a cobalt-chromium or nickel-chromium-molybdenum hard alloy (see para. [0028]). Thus, the co-rotating screws taught by Busenbecker are considered to inherently include catalyst metals that retain catalytic activity when sulfided. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Court et al. and Busenbecker, and utilized co-rotating screws as taught by Busenbecker in the twin screw device of Court et al., since the reference Busenbecker teaches that the disclosed co-rotating screws provide for a higher corrosion resistance to water and acids such as HCL, HNO3, and HSO3Cl (see para. [0028]). It also would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the interior metal surfaces of the twin screw device, including the co-rotating screws, of Court et al. and Busenbecker, sulfided, because, as evidenced by the reference Couch et al. (see paras. [0007]; [0009]), it is typical in the art to form a metal sulfide layer on the interior metal surface of reactor internals in applications where it is desired to inhibit metal catalyzed coking on the interior metal surfaces, thereby avoiding coke build-up and accumulation on the interior metal surfaces. The reference Court et al. further discloses that the system comprises an extrusion die (71) disposed at an outlet of the twin screw device, and wherein an extruded pitch (74) remains in an inert gas environment as the extruded pitch (74) cools in a collection vessel (75) (see [0046]; [0146]-[0147]; [0175]; Fig. 1).
The reference Court et al., however, does not specifically disclose cooling the extruded pitch (74) to at least below 200 oC. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the extruded pitch (74) collected in the collection vessel cooled to any suitably temperature, including to at least below 200 oC, since the reference Court et al. suggest cooling the extruded pitch (74) prior to being conveyed to a storage vessel (see para. [0046]).  
As regards to the limitation in claim 7 concerning the system further comprising an inert gas environment at the inlet of the twin screw device and at an outlet of the twin screw device, this claim limitation does not patentably distinguish the claim over the prior art, since the reference Court et al. clearly suggest for the provision of an inert gas environment both at the inlet of the twin screw device and at an outlet of the twin screw device so as to establish a pyrolysis condition within the twin screw device as well as to reduce the risk of spontaneous combustion of the char produced in the twin screw device (see paras. [00132]; [0140]; [0147]-[0148]; [0171]; [0175]; [0176]). 
Regarding claim 13, the reference Court et al. discloses that the system comprises a co-feed including at least one of a specialized solvent, a catalyst, and a promotor (see Abstract; paras. [0022]; [0043]).
Regarding claim 16, the reference Court et al. discloses a system suitable for forming high carbon-containing coal tar pitch from raw coal, the system comprising a serially connected system including a slurry mix tank (11) feeding a mechanically driven twin screw device (21) configured to operate as a visco-mechanico preheater (see paras. [0017]; [0033]; [0045]; [0160]-[0169]; Fig. 1). The reference Court et al., however, does not specifically disclose wherein the twin screw device comprises co-rotating screws, the co-rotating screws including catalyst metals that retain catalytic activity when sulfided. The reference Busenbecker discloses a twin screw device with co-rotating screws (see paras. [0002]; [0003]; [0025]), wherein the co-rotating screws are formed of a cobalt-chromium or nickel-chromium-molybdenum hard alloy (see para. [0028]). Thus, the co-rotating screws taught by Busenbecker are considered to inherently include catalyst metals that retain catalytic activity when sulfided. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Court et al. and Busenbecker, and utilized co-rotating screws as taught by Busenbecker in the twin screw device of Court et al., since the reference Busenbecker teaches that the disclosed co-rotating screws provide for a higher corrosion resistance to water and acids such as HCL, HNO3, and HSO3Cl (see para. [0028]). It also would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the interior metal surfaces of the twin screw device, including the co-rotating screws, of Court et al. and Busenbecker, sulfided, because, as evidenced by the reference Couch et al. (see paras. [0007]; [0009]), it is typical in the art to form a metal sulfide layer on the interior metal surface of reactor internals in applications where it is desired to inhibit metal catalyzed coking on the interior metal surfaces, thereby avoiding coke build-up and accumulation on the interior metal surfaces. The reference Court et al. further discloses that the system comprises an extrusion die (71) disposed at an outlet of the twin screw device, and wherein an extruded pitch remains in an inert gas environment as the extruded pitch cools (see paras. [0146]-[0147]; [0175]; Fig. 1).
The reference Court et al., however, does not specifically disclose cooling the extruded pitch (74) to at least below 200 oC. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the extruded pitch (74) collected in the collection vessel cooled to any suitably temperature, including to at least below 200 oC, since the reference Court et al. suggest cooling the extruded pitch (74) prior to being conveyed to a storage vessel (see para. [0046]).  
Further, the limitation in claim 16 concerning the system further comprising an inert gas environment at the inlet of the twin screw device and at an outlet of the twin screw device does not patentably distinguish the claim over the prior art, since the reference Court et al. clearly suggest for the provision of an inert gas environment both at the inlet of the twin screw device and at an outlet of the twin screw device so as to establish a pyrolysis condition within the twin screw device as well as to reduce the risk of spontaneous combustion of the char produced in the twin screw device (see paras. [00132]; [0140]; [0147]-[0148]; [0171]; [0175]; [0176]). 

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Court et al. in view of Busenbecker and Couch et al. as applied to claim 7 above, and further in view of Scahill (see US 2012/0266529).
Regarding claims 11 and 12, the references Court et al., Busenbecker, and Couch et al. do not specifically teach that the system further comprises a filtration system coupled to the extrusion die, and wherein the filtration system comprises at least one of a mechanical filter and a centrifuge. However, as evidenced by the reference Scahill (see paras. [0023]; [0024]; [0029]; Fig. 1), it is typical in the art to arrange a filtration system (30) downstream of a screw auger reactor (10) to facilitate separation and removal of char fines from pyrolytic vapors produced in the screw auger reactor. The reference Scahill further discloses that the filtration system (30) may comprise at least one of a mechanical filter and a centrifuge (see para. [0029]). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange a filtration system as taught by Scahill downstream of the twin screw device of Court et al., as modified in view of the teachings of Busenbecker, and Couch et al., so as to similarly facilitate separation and removal of char fines from pyrolytic vapors produced in the twin screw device, as doing so would amount to nothing more than a use of a known device for its intended use in a known environment to accomplish an entirely expected result.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Court et al. in view of Busenbecker and Couch et al. as applied to claim 13 above, and further in view of Targett et al. (see US 2017/0198221).
Regarding claim 14, the references Court et al., Busenbecker, and Couch et al. do not teach the system comprising a co-feed including a promotor wherein the promotor comprises at least one of a graphite, a graphene, a mesophase pitch, and an isotropic pitch. The reference Targett et al. teaches a system and process for upgrading a solid carbonaceous material involving heating the solid carbonaceous material in the presence of a catalyst under partial pyrolysis conditions to convert the solid carbonaceous materials into a gaseous product, a liquid product, and/or an upgraded solid product (see Abstract; paras. [0002]; [0009]). The reference Targett et al. further teaches that the catalyst may include a graphite or a graphene (see para. [0069]). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a co-feed comprising a graphite or a graphene to the system of Court et al. as a promotor and/or a catalyst to produce an upgraded solid carbonaceous product as taught by Targett et al. (see Abstract; paras. [0002]; [0009]).
Response to Arguments
Applicant's arguments filed on 7 October 2022 have been fully considered but they are not persuasive. 
Applicant argues that the cited references do not teach an extrusion die nor an inert gas environment at an outlet of the extrusion die (see Remarks pages 7-8). Applicant further argues that the pelletising press 71 illustrated in Figure 1 of the reference Court et al. cannot be construed as an extrusion die because the pelletising press 71 of Court et al. does not function the same nor have the same purpose as the extrusion die recited in claim 7 (see Remarks, page 8).
The examiner respectfully disagrees. As illustrated in Figure 1 of the reference Court et al., the pelletising press 71 is disposed at an outlet of the twin screw device 21. Further, as taught by the reference Court et al. (see paras. [0146]; [0175] and Fig. 1), the function of the pelletising press 71 is to compress char 63 fed into the pelletising press and extrude the compressed char through an outlet end of the pelletising press to produce char pellets 74. Thus, the pelletising press 71 of Court et al. can appropriately be equated to an extrusion die since the broadest reasonable interpretation of the term “an extrusion die” encompasses the pelletising press taught by Court et al. Furthermore, the reference Court et al. teaches for the provision of an inert gas environment at an outlet of the extrusion die (pelletising press 71) (see paras. [0146]-[0147]; [0175]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference Doesken (US 2,432,734) discloses an extrusion device for forming pellets. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lessanework T Seifu whose telephone number is (571)270-3153. The examiner can normally be reached M-T 9:00 am - 6:30 pm; F 9:00 am - 1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LESSANEWORK SEIFU/Primary Examiner, Art Unit 1774